Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s argument in the reply filed on 1/3/2022 is acknowledged. Claims 18-30 are pending.  Claims 18-30 are examined on the merits.


Claim Objections
              Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	          Claims 18, 21-24, and 26-30 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jia (US 7,514,469), in view of KIYOUTANI et al (JP 411147834 A).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 9/2/2021, repeated below. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.	            
	 Jia teaches a method for alleviating joint pain and stiffness and improving mobility, range of motion and flexibility and physical function comprising administering to a host in need thereof an effective amount of a composition comprised of a mixture of an extract derived from Scutellaria enriched for Free-B-ring flavonoids containing baicalin and an extract derived from Acacia enriched for flavans containing catechin or epicatechin (thus claim 26 is met), wherein said method alleviates inflammation (see claim 1).
            Jia teaches a method for treating pathological conditions related to osteoarthritis and rheumatoid arthritis (thus a method for supporting or managing cartilage health in a mammal), said method comprising administering to a host in need thereof an effective amount of a composition comprising a mixture of an extract derived from Scutellaria enriched for Free-B-ring flavonoids containing baicalin and an extract derived from Acacia enriched for flavans containing catechin or epicatechin together with a pharmaceutically acceptable carrier, wherein said method alleviates inflammation (see claim 7).
              Jia teaches a method for alleviating joint pain and stiffness and improving mobility, range of motion and flexibility and physical function comprising administering to a host in need thereof an effective amount of a composition comprised of a mixture of an extract derived from Scutellaria enriched for Free-B-ring flavonoids containing baicalin, and an extract derived from Acacia enriched for flavans containing catechin or epicatechin, and one or more of an adjuvant, excipient or carrier; wherein said adjuvant, excipient or carrier (thus claim 29 is met) is selected from the group consisting of calcium-based salts, silica, boron, histidine, glucosamine sulfate (thus 28 is met), chondroitin sulfate, copper gluconate, cellulose, vitamin D, and shark and bovine cartilage, wherein said method alleviates inflammation (see claim 13).
            Jia teaches a therapeutic composition can be administered in a variety of unit dosage forms depending upon the method of administration. For example, unit dosage forms suitable for oral administration of an animal include powder, tablets, pills and capsules (col 26, lines 45-49) (thus claim 30 is met).
            Jia teaches the concentration of Free-B-ring flavonoids in Univestin.TM. can be from about 1% to 99% and the concentration of flavans in Univestin.TM. can be from 99% to 1% (col 20, lines 4-6) (thus claims 22 and 24 are met).
          Jia teaches FIG. 1 depicts graphically the inhibition of COX-1 and COX-2 by HTP fractions from Acacia catechu and FIG. 2 depicts graphically the inhibition of COX-1 and COX-2 by HTP fractions from Scutellaria baicalensis (thus claim 21 is met).
            Jia does not teach the incorporation of at least one Morus extract enriched for one or more prenylated flavonoids; neither does Jia teach the claimed percentage of active ingredient in claim 29.
            KIYOUTANI et al teach to obtain the subject inhibitor comprising an extract of sage or a plant of the genus Morus as an active ingredient, useful as a therapeutic agent for pancreatitis, acute arteritis, pulmonary emphysema, arteriosclerosis, arthrorheumatism, metastasis of cancer, infiltration, etc., capable of preventing aging of skin by recovering and maintaining tension and elasticity of skin. This serine protease inhibitor comprises an extract of one or more plants selected from, among Salvia officinalis L. and plants of Morus (e.g. Morus bombycis Koidz. Morus alba L. var. stylosa Bur. Morus alba L., Morus atropurpure Roxb., etc.), as an active ingredient. One or a mixed solvent of two or more selected from among methanol, ethanol (thus 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed Morus alba extract enriched for one or more prenylated flavonoids from KIYOUTANI et al into the composition of Jia since KIYOUTANI et al Morus alba extract is useful as a therapeutic agent for arthrorheumatism. Therefore, one of the ordinary skill in the art would have been motivated to use the claimed Morus alba extract enriched for one or more prenylated flavonoids from KIYOUTANI et al into the composition of Jia to treat rheumatoid arthritis.
  Regarding the claimed percentage of active ingredient in claim 29, although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to treat rheumatoid arthritis, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 18, and 21-30 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jia and KIYOUTANI et al as applied to claims 18, 21-24, 26-30 above, and further in view of Cheon et al (Cheon et al, Effects of prenylated flavonoids and bioflavonoids on lipopolysaccharide-induced nitric oxide production from the mouse macrophage cell line RAW 264.7. Planta Medica (2000), Volume 66, Number 7, pp. 596-600).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 9/2/2021, repeated below. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Jia and KIYOUTANI et al are set forth above and applied as before.
The combination of Jia and KIYOUTANI et al do not specifically teach albanin G or kuwanon G or morusin in claim 25.
Cheon et al teach among the derivatives tested, prenylated compounds including morusin (from Morus alba) (thus claim 25 is met), kuwanon C (from M. alba) and sanggenon D (from Sang-Bai-Pi), and biflavonoids such as bilobetin and ginkgetin (from Ginkgo biloba), were found to inhibit NO production from lipopolysaccharide (LPS)-induced RAW 264.7 cells at >10 μM. Inhibition of nitric oxide production was mediated by suppression of iNOS enzyme induction but not by direct inhibition of iNOS enzyme activity. Since nitric oxide (NO) produced by inducible NO synthase (iNOS) plays an important role in inflammatory disorders, inhibition of NO production by these flavonoids may contribute, at least in part, to their antiinflammatory and immunoregulating potential in vivo (see Abstract).
As evidenced by Cheon et al, Morus alba contains the claimed prenylated compounds morusin

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

          Applicant argues that “The Jia reference does not teach, suggest or motivate one of ordinary skill in the art to incorporate at least one Morus extract enriched for one or more prenylated flavonoids to the above referenced method. The Examiner uses the Kiyoutani reference to provide the teaching of the addition of the Morus extract, but the Kiyoutani reference does not teach, suggest or motivate one of ordinary skill in the art to enrich that extract for one or more prenylated flavonoids. It should be understood that “enriched for’ means that the plant extracts considered herein are “enriched for” certain constituents. The specification has a definition of “enriched for’, and that definition doesn’t mean that the entire extract is just concentrated with all constituents increasing the same amount. Instead, it means that certain constituents are concentrated or increased, while other constituents remain the same or are not increased at the same amount. This is not taught at all by the Kiyoutani reference (page 2, last paragraph bridging page 3).
               This is not found persuasive. KIYOUTANI et al teach “One or a mixed solvent of two or more selected from among methanol, ethanol (thus Morus extract enriched for one or more prenylated flavonoids), 1,3-butylene glycol, propylene glycol”. When ethanol is chose as a solvent, it cannot extract all the components in the plant material. For example, water soluble components such as polysaccharide or glycosides with long sugar chains will not be extracted by ethanol; lipophilic components such as oils, fats, waxes, and greases will not be extracted by 
	            Applicant argues that “The Examiner uses the Cheon reference to provide the teaching of the albanin G or morusin in claim 25, but the Cheon reference does not teach, suggest or motivate one of ordinary skill in the art to enrich that extract for one or more prenylated flavonoids, while keeping the other constituents at the same level of concentration. It should be understood that “enriched for” means that the plant extracts considered herein are “enriched for” certain constituents. The specification has a definition of “enriched for’, and that definition doesn’t mean that the entire extract is just concentrated with all constituents increasing the same amount. Instead, it means that certain constituents are concentrated or increased, while other constituents remain the same or are not increased at the same amount. This is not taught at all by the Cheon reference” (page 3, 2nd paragraph).
	        This is not found persuasive. Cheon et al explicitly teach “among the derivatives tested, prenylated compounds including morusin (from Morus alba) (thus claim 25 is met), kuwanon C (from M. alba) and sanggenon D (from Sang-Bai-Pi), and biflavonoids such as bilobetin and ginkgetin (from Ginkgo biloba), were found to inhibit NO production…”, morusin itself is a prenylated compound, without any other components in Morus albe, it is enriched for prenylated compound, regardless whether the word “enriched for” is present or not.  Applicant could recite the exact enrichment steps by filing RCE so as to overcome the outstanding 103 rejection.
               Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.



Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655